These five suits in equity, involving the same question, were tried together and adjudged at the same time. In all five the Chancellor, affirmed by the court en banc, found for plaintiffs. Defendant took separate appeals.
Plaintiffs were all members in good standing of defendant Union, Milk and Ice Cream Salesmen, Drivers and Dairy Employees Local No. 205, and Joint Council No. 40, of the International Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpers of America, hereinafter called the Union. Local No. 205 is an unincorporated association, organized by the International in the City of Pittsburgh, Allegheny County, Pennsylvania. This Local Union holds exclusive contracts with most of the milk and ice cream producers in that area.
The President of Local 205 on or about January 30, 1939, sent out return postal cards to the members requesting *Page 49 
them to indicate thereon their choice for the office of steward in the particular plant in which they were employed and to return the cards to him. The appointment of such officers was within the sole discretion of the President. The cards were only advisory and could be used or ignored as he saw fit. Because many of the returned cards were filled out in plaintiff's handwriting, the President called them to his office and demanded an explanation. Plaintiffs explained that they had filled out numerous cards upon request of other members. On February 14, 1939, plaintiffs received a letter from the Secretary-Treasurer of the Union, informing them that the President had filed charges against them for violations of Section 91* of the Union's Constitution, and advising them that they could appear before the Executive Board on February 28, 1939, if they wished to defend themselves. They appeared at this meeting and were then charged with forging names on some of the cards. This *Page 50 
charge was made by the President, who sat as a member of the Executive Board. Not a single witness appeared against plaintiffs. They were found guilty on the mere charge of the President, which was not supported by any evidence. They were fined individually; such fines ranging from $250 to $2,500. Plaintiffs then filed bills in equity, praying that the Union be restrained from enforcing the fines or expelling them. At a preliminary hearing before the court below, it was suggested that plaintiff first exhaust their remedies within the Union, i.e. institute proceedings before the Union's Joint Council. It was then agreed that the Union would take no action to collect the fines or to enforce expulsion until final disposition of the case. While it was also agreed there that plaintiffs could be represented by counsel at the hearing before the Joint Council, nevertheless, when they appeared with their attorney at these proceedings, the latter was denied admittance. Plaintiffs were there charged generally with the violation of Section 91 of the Union's Constitution, and specifically with forgery, theft of some of the cards, and the printing or having had printed spurious cards, and returning them to the President in an effort to influence his choice. Here, again, the charges were made by the President and he had only his own assertion and the cards to support him. No witnesses appeared against plaintiffs. They were given an opportunity to prove their innocence and to that end they offered the same explanation they had given previously at the hearing before the Executive Board. They were found guilty by the Joint Council and fined $1,000 each, in lieu of the former fines levied by the Executive Board. Plaintiffs then filed amended bills of complaint, praying that defendant Union be restrained from enforcing the fines levied or expelling them from membership.
The learned Chancellor after hearing the testimony, found that these cards, were sent out on the President's own initiative and that they had no binding effect upon him or the Union; that the cards were not papers or *Page 51 
other property of the Union within the meaning of Section 91 of the Union's Constitution; that the filling in by plaintiffs of cards other than those addressed to them was not in itself a punishable offense, especially since they were requested to do so by the members to whom they were addressed; that at the trials before the Executive Board and Joint Council, the proceedings were predicated upon plaintiffs' guilt, they being called upon to prove their innocence, rather than being given the presumption of such innocence until proved guilty; and that the trials were, therefore, unfair. Also, the Chancellor found that the size of the fines assessed against plaintiffs was such that it would be impossible for them to pay; that the result of non-payment would be that they would lose their jobs; that since there was no specific fines set up for any offense, plaintiffs could not have impliedly agreed to such unfair and confiscatory assessments by submitting themselves to trial before the Union tribunals; and that since the Union did not conduct the trials in a fair, just and impartial manner, its findings were void and of no effect. The decrees of the Chancellor, granting plaintiffs' prayers and restraining the Union from enforcing the fines or expelling plaintiffs, were affirmed by the court en banc and made final.
Defendant contends that the court has no jurisdiction to overrule the Joint Council, and that members tried by it have no appeal. While we agree that where the bylaws of an unincorporated association provide a proper tribunal and that tribunal acts within the confines of those by-laws, the members are bound by its decisions (Spayd v. Ringing Rock Lodge, 74 Pa. Super. 139), still it is true that where no evidence exists to support the charges or the trial is irregular, a finding of guilt by such a body must be set aside (Bogadek v.Butkovic, 336 Pa. 284, 9 A.2d 388), and, after a careful reading of the record, we are obliged to agree with the learned Chancellor that here there was no offense committed which could be construed as a violation of Section 91 of *Page 52 
the Union's Constitution. Therefore, plaintiffs should not have been found guilty, for the only formal charge that was lodged against them was violation of this section. Since there was no such violation, the collateral and informal charges of theft, forgery and printing of spurious cards become immaterial. As the evidence does not support these allegations, it matters not how the Union tribunals conducted their trials. Plaintiffs were tried for an offense which was clearly outside the Union's Constitution and By-laws. Therefore, such trials and subsequent decisions must be considered nullities. The action taken by the Union, with the obvious purpose of removing these men from membership, which would have the effect of preventing them from earning a livelihood in their chosen trade, was a flagrant violation of their rights under the law of their Union, and was contrary to law and justice.
Since the findings of the Chancellor, affirmed by the court en banc, are fully supported by the testimony (the truth being there is no valid, relevant and material testimony to the contrary), we cannot disturb such findings. We said, inQuinn Coal Co. v. Scranton A. C. Co., 350 Pa. 21, 22,38 A.2d 77: "The testimony shows however that the findings of the Chancellor, affirmed by the court en banc, . . . are supported by evidence that is real and substantial. Even if we have a doubt of the correctness of that conclusion it would not be enough to justify our setting aside those findings, which involve the credibility of witnesses and the weight to be given their testimony, and have the effect of a verdict of a jury. Nothing but clear error would warrant such action on our part, and it does not appear here: Cruzan v. Cruzan, 243 Pa. 165,89 A. 876; Heffernan v. Heffernan, 344 Pa. 137, 23 A.2d 424."
Decrees affirmed. Costs to be paid by appellants.
* "Sec. 91. (1) Any member who wrongfully takes or retains any money, books, papers or any other property belonging to the International Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpers, any Joint Council or Local Union; or (2) who mutilates, erases, destroys or in any way injures any books, bills, receipts, vouchers, or other property of the International Brotherhood of Teamsters, Chauffeurs, Stablemen and Helpers, any Joint Council or Local Union; or (3) by word, deed or example wilfully injures or retards the growth or prosperity of the International Brotherhood, any Joint Council or Local Union; or (4) who does not use his best efforts to promote all duly accredited union labels and advance the cause of trades unionism, or who does not conduct himself, as far as lies within his power, with credit to the movement; or (5) knowingly gives or attempts to give directly or indirectly, any information to any employer on the unfair list or whose men are on strike or locked out, or are trying to secure an agreement or any improvement in their working conditions, or who are trying to prevent an increase in hours of labor or a decrease in wages, for the purpose of assisting such employer, or for any gain or promise of gain; or (6) knowingly goes to work or remains in the employment of any person, firm or corporation on the unfair list without permission from the International Brotherhood, the Joint Council, or his Local Union, may, upon conviction, be punished by reprimand, fine, suspension or expulsion."